Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Aug. 1, 2022 has been entered.

Status of Claims
Claims 1-3 remain pending.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (US 2014/0300094, cited previously and long of record). Williams teaches an airbag assembly (200) including a bag-shaped air bag main body (210) having a vent hole (206); a lid body (204) which is disposed outside the air bag main body; and a connecting member (250, 252) which is disposed in an interior of the air bag main body and has one end which is joined to the air bag main body (end of 252 connected to 220), and the other end which is joined through the vent hole (206) to the lid body (204) on a side facing the interior of the air bag main body (at the connection of 252 to 204), and which draws a part of the lid body toward the interior of the air bag main body when the air bag main body is fully inflated and deployed (note that the vent hole is not closed at the completion of the deployment, figure 8), wherein the lid body and the air bag main body form openings which are opposing to each other so as to straddle the vent hole (see figures 2A-2D, a portion of exemplary figure 2D is reproduced here, with added annotations “A” and “B” indicating the opposed openings), 
    PNG
    media_image1.png
    392
    456
    media_image1.png
    Greyscale
and a length from the one end to the other end of the connecting member is set such that a clearance formed between the vent hole and the lid body maintains providing air communication between the interior of the air bag main body and an exterior of the air bag apparatus through the openings when the part of the lid body is drawn toward the interior of the air bag main body (note ¶0049: “Upon engagement of a control tether (e.g., control tether 252 discussed below) to draw the patch 204 toward the aperture 206, the patch 204 may begin to partially obstruct venting of inflation gases through the aperture 206” which makes it clear that the lid body position is expressly controlled in a still-open condition by the tether in tension, and also figure 8, which makes it clear that the valve is open during (a) the full deployment time of the bag and (b) the ride-down time period).
As regards claim 2, the reference to Williams additionally provides for the length from the one end (end of 252 connected to 204) to the other end (end of 252 connected to 220) of the connecting member is longer than a distance from a joining portion between the connecting member and the air bag main body (i.e., where 252 is connected to 220) to a hole center (i.e., the diametric center of 206) of the vent hole when the air bag main body is fully inflated and deployed due to one or more of (1) the vent is still open at the completion of deployment, with the portion of 252 connected to 204 still extending beyond the air bag main body and/or (2) the surface portion of 252 which abuts the inner surface of 220 where the connection between 252 and 220 is made.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Williams (cited above). The reference to Williams is discussed above in detail.
As regards claim 3, the reference, while teaching an airbag which is fully deployed, does not expressly teach that the bag includes a maximum volume at the time of full inflation and deployment. At the time of the conclusion of deployment (see figure 8, the end of the region denoted by “Airbag Deploys”) is understood to constitute a time where the bag is fully inflated and deployed, in that no further inflation or deployment subsequently occurs. To the extent that Williams does not expressly state “fully inflated and deployed”, in association with this event, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the bag as being explicitly “fully inflated and deployed” at the conclusion of the time period of deployment for the purpose of ensuring that the airbag operates as intended, and because no further deployment or inflation is disclosed as occurring. Since no further deployment is disclosed as occurring, it would not be possible for the volume of the bag to be further increased, and resultantly it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to consider this event as simultaneous with a maximum volume condition of the bag.

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. As regards the application of the reference to Fukawatase et al., it appears as though the reference cannot reasonably be applied against the claims alone in view of the recitations added by applicant in the most recent amendment. Note the reference to Williams, now applied. Applicant may desire to consider at least ¶0049 of Williams, which was not given full consideration previously by the examiner, and which specifically states “[u]pon engagement of a control tether (e.g., control tether 252 discussed below) to draw the patch 204 toward the aperture 206, the patch 204 may begin to partially obstruct venting of inflation gases through the aperture 206”, which supports the application of this reference to the limitation of the connecting member drawing the part of the lid body toward the interior of the bag at the time of full deployment, to the extent that figure 8 clearly illustrates that (a) the lid is being closed as the vent capacity decreases, there being no other mechanism for reducing the vent capacity, and (b) that closing occurs through the tether taught by Williams (element 252, corresponding to the claimed ‘connecting member’) drawing the lid towards the bag and a more closed position and (c) that this condition is still occurring at the conclusion of deployment (see figure 8, which clearly illustrates that the vent is not closed at the time deployment concludes).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Saito teaches a known vent structure including plural openings but lacking the connecting member provided as extending through the vent hole proper; Barnes et al. teach a known vent structure which includes an external lid which facilitates the provision of plural opposed openings for venting air bag gasses.
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616